DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 are currently subject to non-statutory double patent rejections, but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified by the timely filing of a terminal disclaimer, these claims would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 19, 20, recite the same features as were found allowable in parent application no. 16/398,130, which issued as U.S. Patent No. 10,901,518, on 26 January 2021. Accordingly, assuming the timely filing of a terminal disclaimer, these claims would be allowable for the same reasons as were provided with respect to the parent application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 1
Present Application
Claim 1
detecting a control gesture made by a control object moving in a three dimensional (3D) sensor space, wherein the control gesture includes a curved sweep that defines a collection of points within a distance to a point in the 3D sensor space
detecting a control gesture made by a control object moving in a three dimensional (3D) sensor space, wherein the control gesture includes at least one portion having a curved sweep that defines a collection of points within a distance to a point in the 3D sensor space
obtaining for the control gesture that was detected at least one of gesture parameters and context-aware elements of an interaction modality
obtaining for the control gesture that was detected at least one of gesture parameters and context-aware elements of an interaction modality
defining spatial attributes for an interaction modality in the 3D sensor space responsive to the at least one of obtained gesture parameters and context-aware elements of the control gesture
defining spatial attributes for an interaction modality in the 3D sensor space responsive to the at least one of obtained gesture parameters and context-aware elements of the control gesture


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 2
Present Application
Claim 2
the gesture parameters include at least length and width
of the control gesture
the gesture parameters include at least length and width
of the control gesture


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 3
Present Application
Claim 3
the gesture parameters include at least structure, scale, orientation, or density of the control object
the gesture parameters include at least structure, scale,
orientation, or density of the control object


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 4
Present Application
Claim 4
spatial attributes include at least height and width of an interaction space
spatial attributes include at least height and width of an
interaction space


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 5
Present Application
Claim 5
spatial attributes include at least numerosity of elements in the interaction modality
spatial attributes include at least numerosity of elements
in the interaction modality


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 6
Present Application
Claim 6
detecting a context-setting control gesture that identifies a context for interpreting a subsequent control gesture that defines spatial attributes of the interaction modality
detecting a context-setting control gesture that identifies a context for interpreting a subsequent control gesture that defines spatial attributes of the interaction modality


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 7
Present Application
Claim 7
the context-setting control gesture is a voice, visual, or device command
the context-setting control gesture is a voice, visual, or device command


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 8
Present Application
Claim 8
the subsequent control gesture applies to an entire interaction space
the subsequent control gesture applies to an entire interaction space


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 9
Present Application
Claim 9
the subsequent control gesture applies to an element of virtual interaction space
the subsequent control gesture applies to an element of virtual interaction space


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 10
Present Application
Claim 10
creating context-aware elements of the interaction modality that automatically interpret the context-setting control gesture 



Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 11
Present Application
Claim 11
the control gesture is a stroke of a user appendage
the control gesture is a stroke of a user appendage


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 12
Present Application
Claim 12
the control object is a detectable object and the control gesture defines a collection of continuous points that have at least one parameter in common within a threshold deviation
the control object is a detectable object and the control gesture defines a collection of continuous points that have at least one parameter in common within a threshold deviation


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 13
Present Application
Claim 13
threshold deviation is determined by a variation in angle along velocity vectors that are continuous in time
threshold deviation is determined by a variation in
angle along velocity vectors that are continuous in time


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 14
Present Application
Claim 14
defining a vertical extent of a virtual interaction space in proportion to length of vertical portion of the curved sweep made by the control object
defining a vertical extent of a virtual interaction space in proportion to length of vertical portion of the curved sweep made by the control object
defining a horizontal extent of the virtual interaction space in proportion to width of horizontal portion of the curved sweep made by the control object
defining a horizontal extent of the virtual interaction space in proportion to width of horizontal portion of the curved sweep made by the control object

manipulating controls in a physical interaction space by superimposing the virtual interaction space on the physical interaction space responsive to the vertical extent and horizontal extent


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 15
Present Application
Claim 15
defining a vertical extent of a virtual interaction space in proportion to length of vertical portion of the curved sweep made by the control object
defining a vertical extent of a virtual interaction space in proportion to length of vertical portion of the curved sweep made by the control object
defining a horizontal extent of the virtual interaction space in proportion to width of horizontal portion of the curved sweep made by the control object
defining a horizontal extent of the virtual interaction space in proportion to width of horizontal portion of the curved sweep made by the control object
manipulating controls in a synthetic interaction space by linking the virtual interaction space to an image responsive to the vertical extent and horizontal extent
manipulating controls in a synthetic interaction space by linking the virtual interaction space to an image responsive to the vertical extent and horizontal extent


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 16
Present Application
Claim 16
detecting a circular sweep of a control object responsive to a control gesture in a three dimensional (3D) sensor space
detecting a circular sweep of a control object responsive to a control gesture in a three dimensional (3D) sensor space
calculating a radius for a circular sweep based on a found point that is equidistant to a plurality of points defined on contour of the control gesture
calculating a radius for a circular sweep based on a found point that is equidistant to a plurality of points defined on contour of the control gesture
constructing a radial-based virtual interaction modality in the 3D sensor space that is in proportion to the radius of the circular sweep
constructing a radial-based virtual interaction modality in the 3D sensor space that is in proportion to the radius of the circular sweep
manipulating controls in a physical interaction space by superimposing the radial-based virtual interaction modality on the physical interaction space responsive to the circular sweep
manipulating controls in a physical interaction space by superimposing the radial-based virtual interaction modality on the physical interaction space responsive to the circular sweep


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 
Present Application
Claim 17

identifying a pair of starting points in respective centers of control points of one or more control objects that are detected in a three dimensional (3D) sensor space, wherein the pair of starting points are fixed distance apart
detecting an outward expanding movement of control points of one or more control objects in the 3D sensor space
detecting an outward expanding movement of control points of one or more control objects in the 3D sensor space
identifying a pair of resting points in respective centers of control points of one or more control objects when control points of one or more control objects come to rest
identifying a pair of resting points in respective centers of control points of one or more control objects when control points of one or more control objects come to rest
defining a horizontal extent of a virtual interaction space in proportion to distance between starting points and resting points
defining a horizontal extent of a virtual interaction space in proportion to distance between starting points and resting points
defining a vertical extent of the virtual interaction space in proportion to width of one or more control objects
defining a vertical extent of the virtual interaction space in proportion to width of one or more control objects
presenting the virtual interaction space responsive to the vertical extent and horizontal extent
presenting the virtual interaction space responsive to the vertical extent and horizontal extent


Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 18
Present Application
Claim 18
control objects are hands and control points are finger tips
control objects are hands and control points are finger tips


Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 19
Present Application
Claim 19
detecting a control gesture made by a control object moving in a three dimensional (3D) sensor space, wherein the control gesture includes a curved sweep that defines a collection of  points within a distance to a point in the 3D sensor space
detecting a control gesture made by a control object moving in a three dimensional (3D) sensor space, wherein the control gesture includes at least one portion having a curved sweep that defines a collection of points within a distance to a point in the 3D sensor space
obtaining for the control gesture that was detected at least one of gesture parameters and context-aware elements of an interaction modality3
obtaining for the control gesture that was detected at least one of gesture parameters and context-aware elements of an interaction modality
defining spatial attributes for an interaction modality in the 3D sensor space responsive to the at least one of obtained gesture parameters and context-aware elements of the control gesture
defining spatial attributes for an interaction modality in the 3D sensor space responsive to the at least one of obtained gesture parameters and context-aware elements of the control gesture


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No.10,901,518. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below:
U.S. Patent No. 10,901,518
Claim 20
Present Application
Claim 20
at least one camera
at least one camera
one or more processors coupled to the at least one camera to process image information
one or more processors coupled to the at least one camera to process image information
a computer readable medium storing code that implements a method of defining interface modalities in a three dimensional (3D) sensor space, which code when executed by one or more processors performs actions
a computer readable medium storing code that implements a method of defining interface modalities in a three dimensional (3D) sensor space, which code when executed by one or more processors performs actions
detecting a control gesture made by a control object moving in a three dimensional (3D) sensor space, wherein the control gesture includes a curved sweep that defines a collection of points within a distance to a point in the 3D sensor space
detecting a control gesture made by a control object moving in a three dimensional (3D) sensor space, wherein the control gesture includes at least one portion having a curved sweep that defines a collection of points within a distance to a point in the 3D sensor space
obtaining for the control gesture that was detected at least one of gesture parameters and context-aware elements of an interaction modality
obtaining for the control gesture that was detected at least one of gesture parameters and context-aware elements of an interaction modality
defining spatial attributes for an interaction modality in the 3D sensor space responsive to the at least one of obtained gesture parameters and context-aware elements of the control gesture
defining spatial attributes for an interaction modality in the 3D sensor space responsive to the at least one of obtained gesture parameters and context-aware elements of the control gesture


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668